Citation Nr: 0812822	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease.

2.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of March 2003 and October 2004 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Fort Harrison, Montana, which denied service 
connection for a cervical spine disorder and declined to 
reopen a previously denied claim for service connection for a 
prostate disorder.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in March 2007 at the 
RO.  A transcript of this hearing is associated with the 
claims file.  

In a July 2007 decision, the Board disposed of other matters 
on appeal, reopened the prostate disorder claim and remanded 
this as well as the cervical spine claim to the RO for 
further development.  The Board also remanded additional 
reopened claims for entitlement to service-connection for 
hearing loss and tinnitus for further development.  During 
the pendency of the remand, the RO granted service connection 
for hearing loss and tinnitus in an October 2007 rating, 
thereby removing them from appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The remaining claims 
are returned to the Board for further appellate 
consideration.

The claim for service connection for a cervical spine 
disorder is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.





FINDINGS OF FACT

The competent medical evidence reflects that the veteran's 
current prostate disorder is due to aging and is less likely 
than not related to the acute and transitory prostate 
disorder treated in service.


CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the veteran's claim on appeal was 
received in June 2002 for a prostate disorder and prior to 
the October 2004 denial of this claim.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  Additional VA notices were sent in April 2004, 
March 2006 and in August 2007.  The duty to assist letters, 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The claim was readjudicated and a supplemental statement of 
the case was issued on November 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examination was done in August 2007, which includes a review 
of the claims file and examination of the veteran.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in the letter of March 2006.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Evidence presently before the Board includes the December 
1973 entrance examination and accompanying report of medical 
history that were negative for findings or complaints of 
prostate symptomatology.  Service medical records showed 
treatment for hematuria and prostate complaints beginning in 
June 1982 when the veteran had complaints of dysuria and 
frequent urination with the prostate noted to be enlarged and 
boggy.  He was assessed with prostatitis and this diagnosis 
continued to be given in records up to September 1982, when 
he continued to have similar complaints as shown in June 1982 
and continued to be assessed with prostatitis.  The veteran 
also continued to have hematuria and in December 1982 he 
underwent a cystoscopy which diagnosed prostatitis, 
congestive.  He again had urinary complaints shown in 
November 1984, with complaints of low back pain accompanied 
by slight discomfort with urination and incomplete emptying 
for 2 weeks, with a history of one previous episode of 
prostatitis.  Examination was significant for back 
tenderness, but with no penile discharge and his prostate and 
testicles were within normal limits.  He was assessed with 
"SOM" (somatization?), no evidence of urinary tract 
infection.  The remainder of the service medical records up 
through 1994 are negative for urinary complaints or prostate 
symptoms.

A May 1994 separation examination revealed normal 
genitourinary findings but the physician's summary included a 
history of blood in the urine in 1982 secondary to 
prostatitis, hospitalized 7 days with full recovery, no 
complications, no sequelae.  The accompanying report of 
medical history also from May 1994 revealed the veteran to 
deny frequent or painful urination.   

A January 1995 VA general examination report noted his 
history of prostatitis in 1982 that was treated and non 
recurrent, with no pertinent physical findings or diagnosis 
reported.

A May 1995 VA treatment note showed treatment for urinary 
tract problems and a tender prostate, assessed as 
prostatitis.  He was seen in August 1995 for follow up of 
prostate problems with complaints that included burning on 
urination, diagnosed as dysuria.  In addition, VA treatment 
and private treatment records revealed that the veteran was 
turned down for an insurance policy in March 1999 because of 
persistent proteinuria.  VA treatment records also revealed 
the veteran underwent a cystoscopy in June 2000 for a history 
of benign prostate hypertrophy and history of gross painless 
hematuria in 1982 with cystoscopy results from back then said 
to be negative.  He was said to have been recently informed 
that he has microscopic hematuria but denied recent episodes 
of gross painless hematuria.  Over the last 5 years he 
reported progressive urinary tract symptoms and prostate 
problems with symptoms of weak stream, not emptying bladder 
completely, and occasional straining to void.  The impression 
from the cystoscopy was hematite with no evidence of 
papillary tumors or erythema.  An intravenous pyelogram (IVP) 
was scheduled and the July 2000 results from this procedure 
was negative.  Follow-up from July 2000 noted his recent 
cystoscopic examination to be unremarkable and the assessment 
was benign prostate hypertrophy (BPH), gross hematuria and 
erectile dysfunction.  

Private treatment records revealed that the veteran 
repeatedly continued to be diagnosed with prostate 
hypertrophy, hematuria and proteinuria in November 2000, 
February 2001 and September 2001.  

A December 2001 letter from an insurance company denying term 
life coverage based in part on a prostate disorder.  

Private treatment records include records from 2002 in which 
the veteran was diagnosed with hematuria, proteinuria and 
prostate hypertrophy in February 2002.  In April and May 2002 
he was seen for complaints that included frequent urination, 
prostate hypertrophy, blood in his urine and varying stream.  
He was diagnosed with chronic prostatitis in May 2002 and 
treated with antibiotics.  

Also submitted in support of his claim was a June 2002 second 
opinion for voiding difficulties and hematuria.  The veteran 
was noted to have a history of an episode of gross hematuria 
in the service in 1982 and was noted to have tests that 
failed to reveal the reason for such hematuria.  The 
impression was microscopic hematuria which was undoubtedly 
benign and early to mild prostatism adequately treated with 
Cardura.  This report included a discussion regarding the 
natural history of prostatism and the doctor indicated that 
it may improve, stay the same or continue to progress to the 
point where surgery or other treatment would be needed 
although no further treatment or evaluation was indicated at 
this time.  

VA treatment records include an August 2003 cystoscopy report 
that revealed a normal bladder.  Urinary urgency and 
retention was complained of in a September 2003 outpatient 
record.  In January 2004 he was diagnosed with benign 
prostate hypertrophy (BPH) with symptoms well managed with 
Doxazosin.  

A September 2004 VA examination included review of the claims 
file.  The veteran was said to have recurrent pain on 
urination since 1982.  At that time he was in service and had 
one episode of prostatitis for about 6 months and occasional 
pain since that time.  A genitourinary workup and urinalysis 
was completely negative.  He had no prostate tenderness and 
PSA's were normal.  His pain was unexplained.  He was noted 
to take alpha blockers because his prostate was enlarged with 
some urinary urgency and frequency.  Physical examination 
revealed the prostate to be mildly enlarged and slightly 
tender, otherwise negative.  The diagnosis was dysuria, 
chronic of unknown cause.  

The veteran testified in his March 2007 hearing that his 
hematuria was present in 1982 and he continued with this and 
prostate problems and was diagnosed with prostatitis in the 
1980's.  He indicated he was still being treated for urinary 
urgency and frequency and was receiving private treatment for 
his prostate.  

The veteran underwent a VA examination in August 2007, which 
included review of the claims file.  The date of onset of 
prostate problems was said to have taken place in 1982.  From 
July to December in that year, he was repeatedly treated for 
prostatitis culminating in a cystoscopic evaluation in early 
1983.  The veteran                                                                                                                                                                                                                                                                                                                                                                                                             
stated that he currently had problems with dribbling, urgency 
and frequency.  He contended that these problems were related 
to his inservice prostate problems.  The course since onset 
was described as progressively worse and he treated it with 
medication, specifically urotraxal.  His medical history was 
negative for hospitalization or surgery, trauma to the 
genitourinary system, and there were no general systemic 
symptoms due to genitourinary disease.  His urinary symptoms 
included urgency, hesitancy and weak or intermittent stream 
and straining to urinate.  There was no dysuria, dribbling, 
hematuria, urine retention, urethral discharge or renal 
colic.  There was also no urinary leakage, history of urinary 
tract infections, urinary tract stones, renal dysfunction or 
renal failure, acute nephritis, hydronephrosis or 
cardiovascular symptoms.  There was erectile dysfunction of 
unknown etiology.  Physical examination revealed abnormal 
findings of a generally enlarged prostate.  The rest of the 
genitourinary examination revealed normal findings.  
Laboratory findings on blood and urinalysis were all within 
normal limits.  The diagnosis was symptomatic benign 
prostatic hypertrophy.  The examiner's opinion was that the 
current prostate disorder was less likely as not a result of 
prostatitis in service.  The veteran was noted to have been 
treated for a single bout of prostatitis in service that 
occurred over a 5 month period.  Then no further problems 
were shown in service.  The current complaints were clearly 
due to common age related prostate hypertrophy seen as a 
consequence of aging.  

Based on a review of the evidence the Board finds that 
service connection is not warranted for a prostate disorder.  
The evidence reflects that the prostatitis treated in service 
in the early 1980's was acute and transitory and resolved 
without residuals, as evidenced by the lack of urinary or 
prostate findings in records after 1984 through his 
retirement in 1994.  Although he was seen for a bout of 
prostatitis in 1995 shortly after service, and subsequently 
was diagnosed with prostate hypertrophy, hematuria and 
proteinuria in records from 2000, and continuing through 
2001, with urinary symptoms and continued evidence of benign 
prostate hypertrophy shown thereafter, there is no link 
between these post-service prostate manifestations and the 
prostate complaints treated in the service in the early 
1980's.  Specifically, the examiner in the August 2007 VA 
examination gave an opinion based on review of the evidence 
in the claims file, that the veteran's current diagnosis of 
benign prostatic hypertrophy was less than likely related to 
the inservice prostate problems, and more than likely age-
related.  This opinion is based on review of the claims file 
and there is no evidence other than the veteran's own 
contentions to contradict such an opinion.  In the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a prostate disorder is denied.


REMAND

The veteran contends that he is entitled to service 
connection for a cervical spine disorder, and has 
additionally alleged that such a disorder is secondary to a 
right shoulder disorder for which service-connection is in 
effect.  This matter was previously remanded by the Board in 
July 2007 for an examination to address not only whether the 
claimed cervical spine disorder was caused by events in 
service, but to also address whether any cervical spine 
disorder is being caused or aggravated beyond natural 
progression by the service-connected right shoulder disorder.  

The July 2007 remand instructions were noted to have 
specifically requested that these particular medical opinions 
be addressed by the examiner.  The examiner was to discuss 
whether the veteran has a current cervical spine disorder 
that was incurred in service, including as due to certain 
incidents that took place in service.  If the cervical spine 
disorder was not found to be due to service, the examiner was 
to then discuss whether it was being caused or aggravated by 
his service-connected right shoulder disorder.  The 
examiner's failure to do so in the August 2007 examination 
report is found to be noncompliant with the Court decision in 
Stegall v. West, 11 Vet. App. 268 (1998), thereby 
necessitating a remand for compliance.  In addition, the 
Board directed the RO in readjudicating this claim to include 
consideration of Allen v. Brown, 7 Vet. App. 439 (1995), but 
the RO did not do so in the November 2007 supplemental 
statement of the case.

In view of these due process problems and the inadequacy of 
the August 2007 VA examination, another examination should be 
scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the veteran a 
corrective notice, that explains the 
information or evidence needed to 
establish service connection as 
proximately due to, or the result of, a 
service-connected disability, including 
on the basis of aggravation.  38 C.F.R. § 
3.310 (2007); Allen, supra.

2.  The AOJ is requested to forward the 
claims folder to the VA examiner who 
conducted the August 2007 VA examination.  
If this examiner is no longer available, 
the claims folder should be forwarded to 
an appropriate specialist.  A copy of 
this Remand is to be furnished the 
examiner.  Following a review of the 
records, request the examiner to render 
opinions to the following questions:  
Does the veteran have any current, 
chronic cervical spine disability?  If 
so, is it at least as likely as not that 
the veteran's cervical spine disorder is 
currently being caused or aggravated 
beyond natural progression by symptoms 
caused by the veteran's service-connected 
right shoulder disorder?  If the 
appellant's service-connected right 
shoulder disorder aggravated or 
contributed to or accelerated any 
pathologic process of any diagnosed 
cervical spine disorder, the examiner 
must state to what extent, given in terms 
of a percentage, did it so contribute as 
compared to the natural progress of the 
diagnosed cervical spine disorder itself 
or as opposed to other possible 
contributing factors.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.  If another 
examination is deemed necessary, one 
should be conducted.

3.  Following completion of the above, 
the AOJ should re-adjudicate the 
veteran's claim for service connection 
for a cervical spine disability, to 
include as secondary to service-connected 
right shoulder disorder.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, to include 38 
C.F.R. § 3.310 (2007), as well as 
consideration of Allen, supra, for the 
secondary service connection issue.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the claims folder should be returned to the 
Board, if otherwise in order.  The purposes of this remand 
are to comply with due process of law and to further develop 
the veteran's claim.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  38 
C.F.R. § 3.655 (2007).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


